ORDER
GILMORE, District Judge.
This matter having come before the Court upon the appeal of the United States of America from the Bankruptcy Court’s ruling disallowing the proof of claim of the Internal Revenue Service as untimely, the matter having been fully briefed by the parties, and each party having had opportunity to present oral argument before the Court,
IT IS HEREBY ORDERED that the Bankruptcy Court’s ruling disallowing the proof of claim of the Internal Revenue Service as untimely is reversed;
IT IS FURTHER ORDERED that pursuant to the holding of In re Century Boat, Co., 986 F.2d 154 (6th Cir.1993), the Internal Revenue Service’s proof of claim should be and is hereby allowed in its entirety;
IT IS FURTHER ORDERED that this matter be remanded to the Bankruptcy Court for further proceedings consistent with the order of this Court.
SO ORDERED.